DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 3, 12, 13, 16-18, 21, 22, 26, 27 are canceled.
Claims 1, 2, 4-11, 14, 15, 19-20, 23-25 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 05/11/2022 as further modified and amended by SUPPLEMENTAL AMENDMENT filed 06/14/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/02/2018, 01/08/2019, and 01/10/2022, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/06/2018 as modified by the amendment filed on 05/11/2022 and as further modified and amended by SUPPLEMENTAL AMENDMENT filed 06/14/2022. 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1, 2, 4-11, 14, 15, 19-20, 23-25 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A method comprising: collecting, by a device having one or more processors, user behavior data and pre- processing the user behavior data when a user inquiry is received; extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; performing vectorization on the selected candidate user behavior data; inputting, by the device, the vectorized selected candidate user behavior data into a classifier model that is a neural network model trained based on training data; and predicting an inquiry category associated with the user inquiry using the classifier model based on the inputted selected candidate user behavior data.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Chen et al. 2016/0063376, Anderson et al. 2009/0132347, Edwards 2012/0158519, Liu et al. 2009/0019171, Sun et al. 2013/0246456) teach the features as disclosed in Non-final Rejection (01/07/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; performing vectorization on the selected candidate user behavior data; inputting, by the device, the vectorized selected candidate user behavior data into a classifier model that is a neural network model trained based on training data; and predicting an inquiry category associated with the user inquiry using the classifier model based on the inputted selected candidate user behavior data.



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 05/11/2022, pgs. 10-19), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Alice, Bascom, etc…). 



Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. 2016/0364757 [0057] FIG. 8 illustrates an exemplary flowchart of the process for placing the sponsored search results, according to another embodiment of the present teaching. According to the embodiment in FIG. 7, the process for placing the sponsored search results may include receiving a search query from a user 802; collecting profile information associated with the user 804; retrieving historical user behavior information 806; extracting search keywords From the search query 810; receiving a plurality of sponsored search results 812 based on the user behaviors and the quality factors; analyzing the user behaviors and estimating likelihoods of clicks on the sponsored search results based on the user behaviors 808. [0064] FIG. 11 illustrates an exemplary flowchart of the process for placing the sponsored search results, according to yet another embodiment of the present teaching. According to the embodiment illustrated in FIG. 10, the process fir placing the sponsored search results may include receiving a search query from a user 1102; collecting profile information associated with the user 1104; retrieving historical user behavior information 1106; extracting search keywords from the search query 1110; receiving a plurality of sponsored search results in response to the search query 1122; analyzing the user behaviors and estimating likelihoods of clicks on the sponsored search results 1108; extracting quality factors from the sponsored search results 1112; analyzing the quality factors and estimating the quality grades 1114; extracting creatives from the sponsored search results 1124; analyzing the creatives and estimating correlation factors for the sponsored search results 1126; predicting clicks using a machine learning model based on the user behaviors, quality factors, and correlation factors 1116; ranking the sponsored search results based on the clicks prediction 1118; and assigning spaces to the sponsored search results 1120.
Pan (Alibaba) 2013/0080422 [0026] In yet another aspect, an intelligent navigation system is provided. The system comprises: a navigation dictionary including an editor recommendation based on user behavior information; a webpage server that receives a user inquiry from a client terminal, sends the user inquiry to an intelligent navigation server, receives a recommendation result from the intelligent navigation server, and sends the recommendation result to the client terminal; and the intelligent navigation server that receives the user inquiry information from the webpage server searches the navigation dictionary based on the user inquiry to obtain the recommendation result corresponding to the user inquiry information, and sends the recommendation result to the webpage server.
(Sethi et al. 2012/0143924 [0028] The term "logistic regression" as used herein broadly refers to a model used for predicting the probability of an occurrence of an event, such as a conversion. A logistic regression model makes use of several predictor variables that may be either numerical in nature or based on categories. For example, the probability that a person clicks on a particular product advertisement provided within a list of available products might be predicted from knowledge of the product metadata, both stated and derived, and/or an analysis of historical user behavior. Other names for logistic regression comprise logistic model, logit model, and maximum-entropy classifier. One example of a logistic regression equation is:)
(Geleijnse et al. 2015/0294078 [0017] The information unit may be arranged for determining a first target behavior and a second target behavior and wherein the system further comprises a conflict detector for detecting an incompatibility between the first target behavior and the second target behavior based on a set of incompatibility constraints. In this way the conflict detector may prevent that in the case of co-morbidities the patient is provided with a first target behavior that is incompatible with a second target behavior based on the set of incompatibility constraints that may be based on relations between the co-morbidities. In this way it may be possible to provide the patient with unambiguous recommended target behaviors. This may improve the acceptance of the recommended target behaviors and the adherence to them by the patient. As a result, symptoms may be reduced and consequently the patient's quality of life may be improved.)
(Baarman et al. 2014/0335490 [0230 - recommendations are made based on a target behavior or set of target behaviors with a desired outcome] Once these behaviors and lifestyles are identified, the data processing unit (either on a mobile computer such as a laptop, cell phone, or tablet, or on a central data processing machine such as a desktop computer or internet server, or on essentially any other component) can start to recommend changes in activities and nutrition to begin to modify a user's behavior and ultimately their lifestyle. These recommendations are made based on a target behavior or set of target behaviors with a desired outcome. For example, if a user wants to lose weight, the program can recommend different eating habits by suggesting different restaurants, different recipes at home, or supplements to try and improve a user's metabolism. The recipes used may automatically upload items to a user's shopping list for their next trip to the store, or may be automatically ordered if a user prefers to set up an automatic system with limits for price and quantity. The supplements may automatically be dispensed by a pill or liquid dispenser in the quantities needed by the user. The program may also recommend changes in levels of activity by giving suggestions for activities that would fit the user's lifestyle in terms of length of activity, level of exertion, and type of workout (muscle building vs. cardio vs. just walking). These activities may be targeted to simply burn more calories than a user normally burns, or they may be activities to prevent a user from eating at a time he or she would normally eat something unhealthy. Over time, the system can track the user's progress against set goals, and can make adjustments. For example, adjustments can be made if the progress is not meeting the set goals.)
(Heath 2013/0073387 [0018 - tracking online consumer behavior and data, cookies, …, predicting online consumer behavior, buying patterns, monitoring online activity, …] The delivery system for a host geospatial website (accessible via a mobile device or computer) can provide for a multidimensional representation of information and/or sealable version of web content for an infrastructure and global platform that provides users and members and businesses of all types and sizes with access to broad markets for the delivery system and method for providing combined social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking online consumer behavior and data, cookies, embedded advertisements and affiliate advertising, social plugins, social applications, predicting online consumer behavior, buying patterns, monitoring online activity, location, online communications, search inquiries, social networking, social plugins, ad links, promotions, social applications, products, goods and services, on a three dimensional geospatial platform using geospatial mapping technology. [0141] The present invention provides in one aspect combining social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking consumer behavior and data, cookies, embedded advertisements and affiliate advertising, predicting online consumer behavior by monitoring online activity, online communications, search inquiries, social networking, social plugins, ad links, promotions, social applications, entertainment shopping, penny auctions or online auctions, bidding, bidding behavior, bidding results, advertisements and affiliate advertising, purchasing behavior, buying patterns and other criteria, consumer address books & contact lists, blogs, chat rooms, friends, acquaintances and strangers, instant messaging, text chat, internet forum, service providers, travel & hospitality, real estate, educational services, sports and sporting events interests, ancillary services (as defined herein) and delivery system for behavior targeting and filtering of ad links, promotions, online coupons, mobile services, Educational related Products, Goods, and/or Services, penny auctions or online auctions, advertisements and affiliate advertising or services and service providers, business centers and affiliates for related company information on a three dimensional geospatial platform using multi-dimensional and scalable geospatial mapping associated with entities providing and/or members of the service and/or social networking communities. [0036] In general, in one aspect, a method is provided. The method includes selecting a first social/geo/promo link category for a first position of a social/geo/promo link promotional data set, where the first social/geo/promo link category is in a set of candidate social/geo/promo link categories. For at least one empty position in the social/geo/promo link promotional data set, social/geo/promo link categories having a correlation measure that is less than a correlation threshold are identified, where the identified social/geo/promo link categories are in the set of candidate social/geo/promo link categories, and at least one social/geo/promo link category in the set of candidate social/geo/promo link categories has one or more correlation criteria associated with a most recently selected social/geo/promo link category. For at least one empty position in the social/geo/promo link promotional data set, a next social/geo/promo link category for a next empty position of the social/geo/promo link promotional data set is selected, where the next social/geo/promo link category is in the set of candidate social/geo/promo link categories.)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682





Claims 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347.
Regarding Claim 1. (Currently Amended) Chen et al. 2016/0063376 teaches A method comprising: collecting user behavior data and pre-processing the user behavior data when a user inquiry is received (Chen et al. 2016/0063376 [0032 - data describing browsing behaviors, interactive actions, and browsing history in browsing websites can be collected and stored as behavior data] It will be appreciated that actions data is generally richer than textual data and therefore is relatively easier to obtain. For example, when browsing a website, some users only perform browsing without publishing comments. As another example, some websites do not allow the user to publish textual information at all. In this instance, there can be insufficient or even a complete lack of textual data. However, data describing browsing behaviors, interactive actions, and browsing history in browsing websites can be collected and stored as behavior data. In this way, even if not enough textual data can be collected, richer behavior data can still be collected. [0060 - the first kind of data of the target user includes textual data that describes a text associated with the target user … the data collecting unit [] can comprise: a behavior data collecting unit configured to collect behavior data of the target user, the behavior data describing historical behaviors of the target user] In one embodiment, the first kind of data of the target user includes textual data that describes a text associated with the target user. In this case, the data collecting unit 510 can comprise: a behavior data collecting unit configured to collect behavior data of the target user, the behavior data describing historical behaviors of the target user.); 
Biemueller et al. 2018/0039899 [0033 – the management subsystem 316 may collect data corresponding to customer behavior from the request 318 received from the request interface (interpreted as collecting user behavior data … when a user inquiry is received)] In various embodiments, the management subsystem may collect various data sets for use with predictive modeling system 312. Various systems of the present disclosure, such as the management subsystem and the predictive modeling system, may be implemented using one or more computer systems each containing non-transitory computer-readable storage media for storing instructions that when executed cause the system to perform a variety of functions. The management subsystem 316 may collect data directly from instances or from the requests 318 transmitted to the management subsystem 316 from the request interface 314. In various embodiments the predictive modeling system 312 may collect the data sets itself. The data collected may include information regarding customer usage of instances, operations of instances, operation of services or other suitable data for use with predictive modeling. For example, the management subsystem 316 may collect data corresponding to customer behavior from the request 318 received from the request interface. The information may be collected and stored in the modeling data 310 data store, for use by the predictive modeling engine 308. In various embodiments, the modeling data 310 data store may be on-demand data storage, block-level storage or any other suitable data store.
extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data (Chen et al. 2016/0063376 [0030 - keywords are extracted from textual data previously input by the user (interpreted as extracting user behavior data associated with the user inquiry…)] It should be understood that the method 300 is only an exemplary embodiment of obtaining user traits based only on a first kind of data, which does not intend to limit the scope of the present invention. Any other appropriate method could be employed to obtain user traits. For example, in an alternative embodiment, a direct association relationship between textual data (e.g., keywords) and user traits is established through experiment. In such an embodiment, keywords are extracted from textual data previously input by the user. Then, through keyword matching, one or more features of the user are directly determined, based on a predefined association relationship. Other embodiments are possible, and the scope of the present invention is not limited to this aspect. [0061 - determine users having a behavior similar to the target user as the candidate users based on the behavior data] In one embodiment, the reference user determining unit 520 comprises: a first determining unit configured to determine users having a behavior similar to the target user as the candidate users based on the behavior data.); selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set (Chen et al. 2016/0063376 [0035 – candidate user and target user…] Solely for the purpose of description, a specific example is now considered. Suppose the second kind of data of the target user collected in step 210 includes data involving the following behaviors: (1) downloading, by the user, one or more program code segments on a website providing open source program code; (2) rating or scoring the program code segment downloaded by the target user. At this point, for a given candidate user, the behavior data of the candidate user can be collected, which describes the program code segment downloaded by the candidate user from the website. Based on the behavior data of the target user and the candidate user, the overlap between the program code segments downloaded by these two users can be determined. In one embodiment, it is possible to quantize the number or proportion of overlap as a score, called a “download score.” The download score indicates a similarity between the target user and the candidate user in the aspect of “download” behavior. A “rating score” can be obtained in a similar way. In one embodiment, an operation such as averaging or weighted averaging is performed on various scores, and the result function as the similarity score between the target user and the candidate user. If the similarity score exceeds a predetermined threshold, indicating that the target user and the candidate user have enough similarity in terms of these behaviors, then the candidate user can be selected as a reference user.); inputting the selected candidate user behavior data into a classifier model that is a neural network model trained based on training data (Chen et al. 2016/0063376 [0029 – prediction model] The method 300 starts from step 310, where psycholinguistic vocabulary is extracted from textual data associated with the user. The text associated with the user can, for example, be text previously input by the user. In one embodiment, the psycholinguistic vocabulary is predefined. Next, in step 320, a psycholinguistic feature or score is computed, based on the extracted vocabulary. In one embodiment, a correspondence relationship between different psycholinguistic vocabularies and psychological features or scores is predefined and stored. By matching the psycholinguistic vocabularies extracted in step 310 and the vocabularies in the predefined correspondence relationship, the psychological feature and/or score of the target user are determined. With these features or scores, in step 330, a psychological trait prediction model is used to predict one or more psychological traits of the user as user traits. Such psychological prediction models are known, and will not be detailed here so as not to confuse the purpose of the present invention.); and predicting an inquiry category associated with the user inquiry using the classifier model based on the inputted selected candidate user behavior data.
Chen et al. 2016/0063376 may not expressly disclose the “classifier model” features, however, Anderson et al. 2009/0132347 teaches the claimed models as follows (Anderson et al. 2009/0132347 [0055 - Two important classes of empirical (or statistical) models are classifiers and predictive models. Classifiers are designed to discriminate classes of objects from a set of observations. Predictive models attempt to predict an outcome or forecast a future value from a current observation or series of observations. Data generated from a preference engine of the present invention can be used to develop both mechanistic and predictive models of consumer behavior] A model is a mathematical representation of a behavior, phenomenon, process or physical system. Models are used to explain or predict behaviors under novel conditions. A common objective of scientific inquiry, engineering, and economics is to develop "mechanistic" models that characterize the underlying mechanisms, causal relationships, or fundamental "laws" underlying the observed behavior. In many cases, however, the only relevant modeling objective is empirical performance; consequently, there is no requirement for the model structure to be an "accurate" representation of the underlying mechanisms. Two important classes of empirical (or statistical) models are classifiers and predictive models. Classifiers are designed to discriminate classes of objects from a set of observations. Predictive models attempt to predict an outcome or forecast a future value from a current observation or series of observations. Data generated from a preference engine of the present invention can be used to develop both mechanistic and predictive models of consumer behavior.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the modeling features as taught by Anderson et al. 2009/0132347. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 10. An apparatus, comprising: 
a memory storing a set of instructions; and 
a processor configured to execute the set of instructions to cause the apparatus to perform: 
collecting user behavior data and pre-processing the user behavior data when a user inquiry is received; 
extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; 
selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; and 
inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry.
Claim 10, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 19. A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method, the method comprising: 
extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data; 
selecting, from the candidate user behavior data, candidate user behavior data that is contained in a target behavior data set; and 
inputting the selected candidate user behavior data into a classifier model, to predict an inquiry category associated with the user inquiry.
Claim 19, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Claims 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347; in further view of Edwards 2012/0158519.
Regarding Claim 2. The method of claim 1, Chen et al. 2016/0063376 may not expressly disclose the following features, however, Edwards 2012/0158519 teaches wherein extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data uses a windowing and truncation process comprising: extracting user behavior data in a period of time prior to the user inquiry (Edwards 2012/0158519 [0036 - user interactions are captured by a windowing system of an operating system] In an example of time triggered advertisement replacement, FIG. 4 shows a first web page 202 including options for conducting search using Yahoo! Search. The first web page 202 includes the options for searching various contents. Examples of contents include, but are not limited to, web pages, images and news. As the user views the contents of the first web page 202, the user interaction with the first web page 202 is determined. The user interaction with the first web page is determined by various actions performed by the user on the first web page 202. Examples of various actions to the first web page 202 include, but are not limited to, movement of a mouse-controlled cursor 401 over hyperlinks 402, scrolling a view up or down 404, filling out a form on the web page, highlighting text for example copy and paste operations, submitting a search query 406, clicking a hyperlink, selecting a checkbox, interacting with a Java application, switching browser tabs or application windows, and one or more key presses. In one embodiment, user interactions are captured by a windowing system of an operating system. In another embodiment, user interactions are captured by an application such as a web browser. In one example, the user interaction is of the type that does not interrupt display of the first web page 202 for example an action that causes a new page to be loaded. Notification can be sent to an advertisement controller which responds with a different advertisement for display in accordance with the methods described herein.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the windowing features as taught by Edwards 2012/0158519. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 11. The apparatus of claim 10, wherein extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data uses a windowing and truncation process comprising: extracting user behavior data in a period of time prior to the user inquiry.
Claim 11, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 20. The non-transitory computer readable medium of claim 19, wherein extracting user behavior data associated with the user inquiry from the pre-processed user behavior data as candidate user behavior data uses a windowing and truncation process comprising: extracting user behavior data in a period of time prior to the user inquiry.
Claim 20, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Claims 3, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347; in further view of Liu et al. 2009/0019171.
Regarding Claim 3. Chen et al. 2016/0063376 further teaches The method of claim 1, wherein before inputting the selected candidate user behavior data (Chen et al. 2016/0063376 [0035 – candidate user and behavior data] Solely for the purpose of description, a specific example is now considered. Suppose the second kind of data of the target user collected in step 210 includes data involving the following behaviors: (1) downloading, by the user, one or more program code segments on a website providing open source program code; (2) rating or scoring the program code segment downloaded by the target user. At this point, for a given candidate user, the behavior data of the candidate user can be collected, which describes the program code segment downloaded by the candidate user from the website. Based on the behavior data of the target user and the candidate user, the overlap between the program code segments downloaded by these two users can be determined. In one embodiment, it is possible to quantize the number or proportion of overlap as a score, called a “download score.” The download score indicates a similarity between the target user and the candidate user in the aspect of “download” behavior. A “rating score” can be obtained in a similar way. In one embodiment, an operation such as averaging or weighted averaging is performed on various scores, and the result function as the similarity score between the target user and the candidate user. If the similarity score exceeds a predetermined threshold, indicating that the target user and the candidate user have enough similarity in terms of these behaviors, then the candidate user can be selected as a reference user.) into a classifier model (Chen et al. 2016/0063376 [0029 - models] The method 300 starts from step 310, where psycholinguistic vocabulary is extracted from textual data associated with the user. The text associated with the user can, for example, be text previously input by the user. In one embodiment, the psycholinguistic vocabulary is predefined. Next, in step 320, a psycholinguistic feature or score is computed, based on the extracted vocabulary. In one embodiment, a correspondence relationship between different psycholinguistic vocabularies and psychological features or scores is predefined and stored. By matching the psycholinguistic vocabularies extracted in step 310 and the vocabularies in the predefined correspondence relationship, the psychological feature and/or score of the target user are determined. With these features or scores, in step 330, a psychological trait prediction model is used to predict one or more psychological traits of the user as user traits. Such psychological prediction models are known, and will not be detailed here so as not to confuse the purpose of the present invention.), the method further comprises: performing vectorization on the selected candidate user behavior data.
Chen et al. 2016/0063376 may not expressly disclose the “vectorization” features, however, Liu et al. 2009/0019171 teaches (Liu et al. 2009/0019171 [0033; 0047; 0056 – vectorization process… behavior model…][0033 – vectorization process… behavior model…] Combinations of the first field and its presentation forms are vectorized into a first preset number of first feature vectors (act 203). The vectorization process may be the same as in establishment of the behavior model, and the number of the resulting feature vectors is the same as in establishment of the behavior model, thereby enabling conformity with the behavior model and ensuring the accuracy of the determination. [0047 – vectorization process… behavior model…] A value may be derived from calculation of the predictive algorithm, and the class of the mail may be determined from the prescription for vectorization of the mail head in presetting the behavior model. For example, if a normal mail takes a value of 1 in establishment of the behavior model, the mail with an unknown class is determined as a normal mail when the calculation result is 1. Otherwise, the mail with an unknown class is determined as a junk mail when the calculation result is 0. Other integer values may be selected arbitrarily to identify the classes, and may be determined primarily depending upon values adopted for a normal mail and a junk mail in establishment of the behavior model. [0056 – vectorization process… behavior model…] The first vectorizing unit 403 is adapted to vectorize the first field into a first preset number of first feature vectors. The vectorization process may be the same as in establishment of the behavior model, and the number of the resulting feature vectors is also the same as in establishment of the behavior model.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the vectorization features as taught by Liu et al. 2009/0019171. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 12. The apparatus of claim 10, wherein before inputting the selected candidate user behavior data into a classifier model, the processor is further configured to execute the set of instructions to cause the apparatus to perform: performing vectorization on the selected candidate user behavior data.
Claim 12, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 21. The non-transitory computer readable medium of claim 19, wherein before inputting the selected candidate user behavior data into a classifier model, the set of instructions that is executable by the at least one processor of the computer causes the computer to further perform: performing vectorization on the selected candidate user behavior data.
Claim 21, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Chen et al. 2016/0063376; in view of Anderson et al. 2009/0132347; in further view of Sun et al. 2013/0246456.
Regarding Claim 4. The method of claim 1, further comprising Chen et al. 2016/0063376 may not expressly disclose the following features, however, Sun et al. 2013/0246456 teaches training the classifier model (Chen et al. 2016/0063376 [0138 – An online module 926 may be used to conduct training of one or more classifier models 926 for the machine learning method] At 924, a machine learning method is applied to provide the recommended categories to the seller's product. An online module 926 may be used to conduct training of one or more classifier models 926 for the machine learning method. For example, the online module 926 may conduct the analysis in real-time when the users conduct inquiries at the website.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen et al. 2016/0063376 to include the training a model features as taught by Sun et al. 2013/0246456. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modeling features and model training techniques to make predictions utilizing known information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Allowable Subject Matter
Claims 5-9, 14, 15, 23-25 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.